Appellant shot and killed his wife, Martha Sayles. According to his testimony, at a public meeting, he heard a conversation between his wife and one Parker which indicated that they were making an assignation. After leaving the church *Page 335 
where the gathering took place, and seeing his wife in company with Parker, he killed her while firing at Parker. From the State's testimony, it appears that the appellant, in advance, had threatened to kill his wife; that at the time she was killed, she was not in company with Parker. The evidence supports the conclusion that he shot her intentionally. This appears from her dying declaration, as well as from the testimony of eye witnesses who said that after shooting her once, he shot her again while she was protesting and begging that her life be spared.
As stated in the original opinion, the bills of exception are incomplete in failing to give the surrounding facts. However, if considered for their full worth, we are of the opinion that they reveal no error. The first bill deals with the conversation between the appellant and the witness Jess Nichols. It appears from the bill that the appellant said to Nichols: I am going to kill Martha if she don't live with me." Nichols replied: "I have a half-brother in the pen for twenty-five years for acting a fool, and if you kill that woman they will break your neck." Appellant reiterated the statement that he was going to kill her.
The second bill of exceptions, as set out in the original opinion, relates to the same transaction between appellant and the witness Nichols in which the appellant threatened to kill his wife, a threat which was executed a very short time after it was made.
Bill No. 3, relates to the cross-examination of the witness Reynolds who was introduced as a character witness in behalf of the appellant. The bill gives no such information as will enable us to appraise its merits. We have looked at the statement of facts, however, but from the information there contained, nothing is revealed which would warrant a reversal of the judgment. Reynolds was called to testify to the good character of the appellant and to the bad reputation of Parker. He failed to testify to either, but in the cross-examination, State's counsel asked him some questions, which were not proper, relating to misconduct of the appellant. All of these he answered in the negative. Appellant elicited from him no beneficial testimony; nor did the State obtain from him any testimony against the appellant.
Bill No. 4 complains of the testimony elicited from the witness J. D. Williams who, on behalf of the State, gave evidence against the reputation of the appellant as a peaceable, law-abiding citizen. Appellant, upon cross-examination, developed from the witness the fact that appellant, some years before, had burned an old house belonging to the witness from which no prosecution was established. This testimony, if irrelevant, having been drawn out by the appellant, he was not in a position to complain of it.
In his motion for rehearing appellant attempts to call in review the action of the court in refusing to sustain the motion in arrest of judgment. *Page 336 
This motion raised some questions of fact touching alleged discrimination in drawing the grand jury which found the indictment against the appellant. The motion is not verified by either affidavit or evidence.
The motion for rehearing is overruled.
Overruled.